IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-10562
                         USDC No. 3:88CR00262
                          __________________

UNITED STATES OF AMERICA,
                                       Plaintiff-Appellee,

versus

WENSESLADA REYES-MOYA,
                                       Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                        - - - - - - - - - -
                         November 15, 1995
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     This case is here on a motion to proceed in forma pauperis

on appeal.     This court may authorize Reyes-Moya to proceed IFP on

appeal if she is unable to pay the costs of the appeal and the

appeal is taken in good faith, i.e., the appeal presents

nonfrivolous issues.    28 U.S.C. § 1915(a); Holmes v. Hardy, 852
F.2d 151, 153 (5th Cir.), cert. denied, 488 U.S. 931 (1988).

     Reyes-Moya argues that she should not have been held

accountable for the quantity of drugs involved in the entire

conspiracy because this court reversed her conspiracy conviction.

She argues that the clarifying amendment to U.S.S.G. § 1B1.3,


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-10562
                                -2-

which provides that a defendant's relevant conduct does not

include the conduct of a member of the conspiracy prior to the

defendant's joining the conspiracy, should be applied

retroactively.   She further argues that the evidence does not

support her conviction on Count 23 for aiding and abetting Adam

Guerra-Marez in the distribution of heroin on November 2, 1988.

She alleges that Norma Aguilar, who was seeking to involve her in

the drug conspiracy in order to get a sentence reduction for her

mother, begged her to meet with Adam, that she gave in and agreed

to meet, but that she had no intention of purchasing or

distributing heroin.   Lastly, Reyes-Moya argues that her counsel

"failed to adequately research prior Court's determinations in

regards to the allegations in Count 23 and further failed to

assert that the Appellant had no intentions of purchasing or

aiding in the distribution of the heroin."   She argues that

counsel failed to bring to the court's attention the fact that he

had been contacted by Norma Aguilar, who advised him that she had

lied in her trial testimony and during the Government's

investigation regarding Reyes-Moya's involvement.   She also

states that although counsel cannot be faulted for failing to

raise the issue regarding the retroactive application of § 1B1.3,

this court should review the district court's determination for

plain error.

     We have reviewed the record and the district court's opinion

and find no issue of arguable merit.   Accordingly, we DENY IFP

and DISMISS THE APPEAL AS FRIVOLOUS.   See 5th Cir. R. 42.2.